Citation Nr: 9902578	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-42 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.

3.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a right hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1992 rating action in which the 
RO denied increased ratings for PTSD, bilateral defective 
hearing and post-operative residuals of a right hydrocele.  
The veteran appealed and was afforded a hearing at the RO in 
June 1993.  In a January 1994, an increased 70 percent rating 
for the veterans PTSD was implemented.  The non-compensable 
ratings for bilateral defective hearing and post-operative 
residuals of a right hydrocele were confirmed and continued.  
The hearing officers decision is contained in a January 1994 
Supplemental Statement of the Case (SSOC).  The veteran has 
continued his appeal on all issues.


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for PTSD, bilateral defective hearing, and 
post-operative residuals of a right hydrocele are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


I.  PTSD

The veteran and his representative contend, in essence, that 
his PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 70 percent.

The veterans PTSD was originally evaluated under the 9400 
series of Diagnostic Codes, as they existed pursuant to 
38 C.F.R. § 4.132, prior to November 7, 1996.  However, 
subsequent to filing his claim for an increased rating, the 
rating schedule for determining the disability evaluations to 
be assigned for all mental disorders was changed, effective 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not yet had an opportunity to 
evaluate the veterans PTSD under the new rating criteria 
effective November 7, 1996.

The veteran has been receiving treatment at the Bedford, 
Massachusetts VA Medical Center (VAMC).  The most recent VA 
outpatient treatment records in the claims folder are dated 
in March 1996.

On VA psychiatric examination in August 1996, the veteran 
reported that he had been focused on trying to better 
himself, and to prove to his teenage son that he is not a 
loser.  He indicated that he had started to work with 
biomedical equipment, but began to have problems 
concentrating, completing tasks and dealing with time 
pressures.  He was fired from that job.  He maintained that 
he does not trust anyone but his mother and his teenage son.  
The veteran said that he loses his temper frequently when he 
does not trust someone.  He last worked in 1992.  He said 
that he was participating in some vocational rehabilitation 
training.  It was noted that the veteran was continuing to 
struggle with alcohol abuse and underwent detoxification as 
recently as July 1996.  He attends alcoholics anonymous on a 
regular basis.  The veteran described overwhelming 
flashbacks, disorientation and hyperarousal.  On examination, 
the veteran exhibited a sad affect.  He frequently came close 
to tears and acknowledged depression.  The examiner indicated 
that the veteran has a constant difficulty with maintaining 
reality testing due to his flashbacks and dissociation.  
Social judgment was noted to be marginal.  The diagnostic 
impression included PTSD with marked depressive features and 
chronic alcohol dependence in partial remission.

On remand, the VA examiner will need to comment on the extent 
of the veterans social and occupational impairment as a 
result of his PTSD, consistent with what the United States 
Court of Veterans Appeals (Court) specifically required in 
Massey v. Brown, 7 Vet.App. 204 (1994).  As regards the 
evaluation of the veterans psychiatric disorder under the 
criteria in effect prior to November 7, 1996, the VA 
examination requested below will need to contain all 
information necessary to comply with the Courts precedent 
decision.


II. Bilateral Defective Hearing

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.87 are used to calculate the 
rating to be assigned.

As noted in the Introduction, the veteran currently has a 
noncompensable disability rating for his service connected 
bilateral defective hearing.  The veteran is seeking a 
compensable rating.  The provisions of 38 C.F.R. § 4.85 
require that certain controlled speech discrimination tests 
and puretone audiometry tests be conducted in order to rate 
defective hearing.  On the last VA audiometric examination in 
July 1993, pure tone thresholds were 25 db, 35 db, 65 db, and 
80 db, at 1,000, 2,000, 3,000, and 4,000 Hertz in the right 
ear, with an average pure tone threshold in the right ear of 
51 db.  In the left ear, pure tone thresholds were 25 db, 45 
db, 70 db and 65 db, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
with an average pure tone threshold in the left ear of 51 db.  
Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.

Using Table VI of § 4.87 to compute a numeric score for each 
ear, the findings on VA audiometric examination in July 1993 
showed level I hearing in the right ear and level I hearing 
in the left ear, consistent with a 0 percent rating under 
Diagnostic Code 6100.

However, in a letter received at the RO in March 1996, the 
veteran indicated a desire to reschedule his compensation 
examination for evaluation of his defective hearing.  In a 
subsequent letter received at the RO in July 1996, the 
veteran again requested a VA audiological examination; he 
reported that his hearing had worsened.  Considering the 
veterans contentions that his defective hearing has gotten 
worse, and the absence of a current audiological examination 
conducted in the last five years, it is the opinion of the 
Board that remand is warranted to obtain current clinical 
findings to evaluate the veterans bilateral defective 
hearing.


III.  Post-Operative Residuals of Right Hydrocele

As noted above, the veteran currently has a noncompensable 
rating for post-operative residuals of a right hydrocele.  
The RO has evaluated this disorder as analogous to testicular 
atrophy under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (1998).  There is nothing in the record 
to suggest that the veteran has ever had testicular atrophy.  
It is the opinion of the Board that the veterans post-
operative residuals of a right hydrocele are more properly 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 pertaining to a tender and painful scar.

The service medical records reflect that the veteran 
underwent a hydrocelectomy on September 26, 1967, after 
developing pain and swelling in the right groin area.  During 
the hydrocelectomy, a varicocele was also found and treated.  
The post-operative course was uneventful with no swelling 
noted.  The veteran was discharged and returned to duty on 
the sixth post-operative day.

In April 1987 the veteran underwent another  hydrocelectomy 
at the Bedford, Massachusetts VAMC.  The discharge summary 
noted the presence of a post-surgical scar in the right 
scrotal area.  The veterans hospitalization was indicated to 
be uneventful and he was discharged with no complications.

At his RO hearing in June 1993, the veteran testified about 
his post-operative residuals of a right hydrocele.  He 
indicated that he had pain in his groin area radiating down 
his leg, and had passed blood in his urine.

The veteran was last afforded a VA examination for his post-
operative residuals of a right hydrocele in July 1993.  At 
that time, the veteran reported a history of traumatic injury 
to his right groin area in service.  He developed a mass in 
the scrotum and underwent surgery consisting of a right 
inguinal incision at that time.
After his discharge from service, and for the period from 
1985 to 1987, the veteran reported that he had needle 
aspiration of fluid every six months from a right hydrocele.  
On examination, both testes were within the scrotum.  They 
were of equal and normal size and consistency.  The 
epididymides were of normal size.  The veteran complained of 
tenderness in the left testis.  The diagnostic impression was 
status post right inguinal surgery for traumatic lesion of 
the right spermatic chord or scrotal contents, and status 
post scrotal surgery for what sounds like a hydrocele.

In light of the veterans reported pain in the area of the 
operative site and in the left testis, in conjunction with 
absence of evidence regarding the presence of a tender and 
painful scar, the Board finds that current VA examination is 
warranted to ascertain the presence or absence and, if 
present, the severity of the veterans post-operative 
residuals of a right hydrocele.

In the absence of current clinical findings with respect to 
each of the issues on appeal, a decision with regard to the 
veterans claims for increased ratings cannot be 
accomplished.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service connected PTSD 
since March 1996, the date of the most 
recent VA outpatient treatment records in 
the claims folder.  Based on his 
response, the RO should obtain a copy of 
all treatment records referable to PTSD 
from the identified source(s), and 
associate them with the claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination, including a 
copy of this REMAND order.  He/she should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
determine the current severity of the 
service connected PTSD and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
psychiatric disorders.  All clinical 
findings should be reported in detail.  
The examiner must comment as to the 
degree to which the psychiatric symptoms 
attributable to the service connected 
PTSD affect the veterans ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which those psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey, 
supra.  The RO must furnish the examining 
physician with a copy of the rating 
criteria for evaluating psychiatric 
disorders which became effective November 
7, 1996.  The examining physician must 
comment as to the presence or absence of 
each symptom and finding required under 
the new rating criteria for ratings from 
zero percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.

3.  The RO should also schedule the 
veteran for a VA audiological 
examination.  The examiner MUST review 
the claims folder, including this remand 
order, prior to the examination.  He/she 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purposes 
of the examination is to ascertain the 
current severity of the veterans 
service connected bilateral defective 
hearing.  All findings should be 
reported in detail.  The VA examiner 
must report all audiometric findings, to 
include average decibel loss in each ear 
and speech recognition scores.

4.  The veteran should then be seen for 
a VA examination to ascertain the 
current status of his post-operative 
residuals of a right hydrocele.  The 
examiner MUST review the claims folder, 
including this remand order, prior to 
the examination.  He/she should indicate 
in the report of examination that a 
review of the claims folder was 
accomplished.  All findings should be 
reported in detail.  Following 
examination and review of the claims 
folder, the VA physician should express 
an opinion in response to the following: 
(a) is there a tender and painful scar 
at the operative site; (b) identify all 
post-operative residuals of the right 
hydrocele and state, with particularity, 
whether blood in the veterans urine 
would be considered to be a post-
operative residual; (c) if any left 
testicle pain is complained of, as 
reported on VA examination in July 1993, 
state whether such is due to the 
surgical procedures undertaken to treat 
a right hydrocele.

5.  When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this REMAND 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.

6.  Thereafter, the RO should evaluate 
the service connected PTSD under the old 
rating criteria, considering the Courts 
guidance in the Massey case.  
Additionally, the veterans PTSD should 
be evaluated under the new rating 
criteria which became effective November 
7, 1996.  The veteran should be assigned 
a rating consistent with whichever 
rating criteria would provide for a 
higher rating.  See Karnas, supra.

In the event the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished with a 
Supplemental Statement of the Case and afforded a reasonable 
time to reply thereto.  Thereafter, the case should be 
returned to the Board for further appellate consideration , 
as required.  No action is required of the veteran until 
notified.  The purpose of this REMAND is to procure 
clarifying data and to comply with the precedent decisions of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
